KRUEGER, Judge.
The offense is rape. The punishment assessed is confinement in the state penitentiary for a period of five years.
The indictment and all other matters of procedure appear to be in regular form. The record is before us without a statement of facts or bills of exception, in the absence of which no question is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.